UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


DONATO PISELLI; MARIE PISELLI,             
individually and as parents and next
friends of Christopher Donato
Piselli, a minor,
                  Plaintiffs-Appellants,
                   v.
75TH STREET MEDICAL, P.A.; LYNN               No. 00-2166
YARBOROUGH, M.D.,
             Defendants-Appellees,
                  and
VICTOR GONG, M.D. & ASSOCIATES;
VICTOR GONG, M.D.,
                     Defendants.
                                           
DONATO PISELLI; MARIE PISELLI,             
individually and as parents and next
friends of Christopher Donato
Piselli, a minor,
                  Plaintiffs-Appellees,
                   v.
75TH STREET MEDICAL,                          No. 00-2200
             Defendant-Appellant,
                  and
VICTOR GONG, M.D. & ASSOCIATES;
VICTOR GONG, M.D.; LYNN
YARBOROUGH, M.D.,
                      Defendants.
                                           
2                  PISELLI v. 75TH STREET MEDICAL
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge; Paul W. Grimm, Magistrate Judge.
                         (CA-98-2416-L)

                        Argued: May 9, 2001

                      Certified: June 19, 2001

       Before LUTTIG, MOTZ,* and KING, Circuit Judges.


                             COUNSEL

ARGUED: Richard Salter Phillips, Sr., WALSH & PHILLIPS, P.A.,
Easton, Maryland, for Appellants. Kurt D. Karsten, COWDREY,
THOMPSON & KARSTEN, P.A., Annapolis, Maryland, for Appel-
lees. ON BRIEF: Curtis H. Booth, COWDREY, THOMPSON &
KARSTEN, P.A., Annapolis, Maryland, for Appellees.


                    CERTIFICATION ORDER

To: The Honorable Chief Judge and Judges of the Court of Appeals
    of Maryland

  Pursuant to Md. Code Ann., Cts. & Jud. Proc. §§ 12-603, 12-605,
and 12-606, we certify to the Court of Appeals of Maryland for
answer the following question:

    Whether, for purposes of the limitations periods in Md.
    Code Ann., Cts. & Jud. Proc. § 5-109(a), as tolled by section
    5-109(b) for actions by claimants under age eleven, an
    action by parents brought on behalf of a child who was
    under age eleven at the time of his injury is time-barred

  *Judge Motz heard oral argument in this case but subsequently recused
herself. The certification order is filed by a quorum of the panel. 28
U.S.C. § 46(d).
                    PISELLI v. 75TH STREET MEDICAL                      3
      when the claim is filed more than three years after the par-
      ents discovered the child’s injury but within three years of
      the child’s discovery of the injury.

We acknowledge that the Court of Appeals of Maryland may refor-
mulate this question.

                                    I.

   The facts relevant to the certified question are not in dispute. Chris-
topher Piselli ("Christopher"), born on September 6, 1982, was not
yet eleven years old on August 2, 1993, when his parents, Donato and
Marie Piselli, took him to the 75th Street Medical Center (the "Medi-
cal Center") because he was limping and walking irregularly. Dr.
Lynn Yarborough, the treating physician at the Medical Center, found
no abnormalities in an x-ray of Christopher’s upper left leg and hip
and therefore released Christopher from the Medical Center.

   Three days later, on August 5, 1993, Christopher was taken to the
Johns Hopkins University Hospital for emergency care of an acutely
slipped capital femoral epiphysis, a rare kind of hip fracture. Shortly
thereafter, Christopher developed a condition known as avascular
necrosis, as a result of which his left leg would not grow. He has since
suffered significant medical problems, including a dramatically
deformed hip.

   On July 24, 1998, Donato and Marie Piselli filed this medical mal-
practice action, individually and as Christopher’s "next friends,"
against Dr. Yarborough and the Medical Center. The action was filed
in the United States District Court for the District of Maryland and
was referred to Magistrate Judge Paul W. Grimm for all proceedings,
including a jury trial.

   Prior to trial, Dr. Yarborough and the Medical Center moved for
summary judgment based on the affirmative defense of the statute of
limitations. The district court found that there was a genuine factual
dispute as to when Christopher’s injury was or should have been discov-
ered,1 and the court therefore denied the motion for summary judg-
ment and put these questions to the jury.
  1
  Under the discovery rule, a statute of limitations begins to accrue
when a person acquires knowledge sufficient to cause a reasonable per-
4                   PISELLI v. 75TH STREET MEDICAL
   The jury returned a verdict in favor of Dr. Yarborough and against
the Medical Center, finding that the Medical Center had deviated
from the accepted standard of care in its treatment of Christopher and
that this deviation was the proximate cause of Christopher’s injury on
August 5, 1993. The jury awarded damages of $410,000 to Christo-
pher and $28,000 to Donato and Marie Piselli. By answer to the spe-
cial interrogatories, the jury also found that Donato and Marie Piselli
discovered Christopher’s injury in November 1993 and that Christo-
pher did not discover his injury until 1999, after this action was filed.

                                   II.

   Following the jury’s verdict, the district court ruled as a matter of
law that this action is time-barred, holding that the statute of limita-
tions in Md. Code Ann., Cts. & Jud. Proc. § 5-109 began to accrue
in November 1993, when Christopher’s parents had knowledge of his
injury. Therefore, the court entered judgment in favor of Dr. Yarbor-
ough and the Medical Center.

    Section 5-109 provides, in pertinent part:

      (a) Limitations. — An action for damages for an injury
      arising out of the rendering of or failure to render profes-
      sional service by a health care provider . . . shall be filed
      within the earlier of:

          (1) Five years of the time the injury was commit-
          ted; or

          (2) Three years of the date the injury was discov-
          ered.

      (b) Actions by claimants under age 11. — Except as pro-
      vided in subsection (c) of this section, if the claimant was

son to make an inquiry that, if pursued with reasonable diligence, would
have disclosed the existence of the allegedly negligent act and harm. See
Lumsden v. Design Tech Builder, Inc., 749 A.2d 796, 801-02 (Md.
2000).
                     PISELLI v. 75TH STREET MEDICAL                       5
      under the age of 11 years at the time the injury was commit-
      ted, the time limitations prescribed in subsection (a) of this
      section shall commence when the claimant reaches the age
      of 11 years.

Md. Code Ann., Courts and Judicial Proceedings § 5-109 (emphasis
added). It is undisputed that Christopher was not yet eleven years old
at the time the injury was committed in August 1993.2 It is also undis-
puted that this action, commenced in July 1998, was filed within
"[f]ive years of the time the injury was committed,"3 § 5-109(a)(1).
The relevant question, therefore, is whether this action is time-barred
as not filed within "[t]hree years of the date the injury was discov-
ered" as required by section 5-109(a)(2), the answer to which, in this
case, depends upon whether the referenced "discovery" is that of the
parents or that of the child.

   No Maryland case addresses the question of whether, when a claim
is brought by parents on behalf of a child who was injured before
reaching age eleven, the three-year statute of limitations of section 5-
109(a)(2) begins to accrue upon discovery of the injury by the child
or upon discovery of the injury by the parents. The answer to this
question is dispositive here because the action was filed within three
years of the date the injury was discovered by Christopher, but more
than three years after discovery of the injury by Christopher’s parents.
Therefore, the question is properly subject to review by the Maryland
Court of Appeals on certification. See Md. Code Ann., Cts. & Jud.
Proc. § 12-603.
  2
     While minority generally tolls the statute of limitations, see Md. Code
Ann., Cts. & Jud. Proc. § 5-201(a) (stating that minority is a disability
and that an applicable limitations period will run after the date the dis-
ability is removed), section 5-109(e) provides that the tolling provisions
of section 5-201 "that relate to a cause of action of a minor may not be
construed as limiting the application of subsection (b) . . . of this sec-
tion."
   3
     The district court did not specifically address the interaction between
the five-year statute of repose contained in section 5-109(a)(1) and the
tolling provision in section 5-109(b) because it held that this action was
time-barred by Donato and Marie Piselli’s earlier discovery of the injury.
6                    PISELLI v. 75TH STREET MEDICAL
    Accordingly, it is hereby ORDERED:

      (1) That the question stated above be, and the same hereby
      is, certified to the Court of Appeals of Maryland for answer;
      and

      (2) That the clerk of this court forward to the Court of
      Appeals of Maryland, under the official seal of this court, a
      copy of this order, together with the original or copies of the
      record before this court to the extent requested by the Court
      of Appeals of Maryland; and

      (3) That any request for all or part of the record be ful-
      filled by the clerk of this court simply upon notification
      from the clerk of the Court of Appeals of Maryland.

    The names and addresses of counsel of record for the parties are:

Counsel for Donato Piselli, et al.
Richard S. Phillips
Walsh & Phillips, P.A.
22 West Dover Street
P.O. Box 240
Easton, MD 21601

Counsel for 75th Street Medical Center, et al.
Kurt D. Karsten
Curtis H. Booth
Cowdrey, Thompson & Karsten, P.A.
621 Ridgely Avenue
Annapolis, MD 21401

                                United States Court of Appeals for the
                                Fourth Circuit